DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (9/15/21 Remarks: page 12, line 15 – page 16, line 8) with respect to the rejection of claims 1-7, 15, & 17-23 under 35 USC §112 and the rejection of claims 1, 15, & 17 under 35 USC §102 (Applicant’s Remarks refer to “Rejections of claims 1-14 under 35 USC §102”; Examiner infers the incorrect listing of claim numbers rejected under 35 USC §102 to be a typographical error) have been fully considered and are persuasive.  The rejection of claims 1, 3-7, 15, 17, & 19-23 under 35 USC §112 and the rejection of claims 1, 15, & 17 under 35 USC §102 have been withdrawn. The rejection of claims 2 & 16 under 35 USC §112 have been obviated by the claims’ cancellation.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 15 (and dependent claims 3-7, 17, & 19-23), the art of record does not teach or suggest the recited particular training image samples such that upper-vertex .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of 
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663